Citation Nr: 1726358	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  07-12 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an effective date earlier than August 31, 2005, for the grant of service connection for major depressive disorder as secondary to service-connected migraine headaches.


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Meehan, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1969 to August 1972.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Regional Office (RO) in Hartford, Connecticut. 


FINDINGS OF FACT

1. Newly acquired service records were acquired by VA in September 2005; however, the ROs reconsideration of the claim in a March 2006 rating decision and the Board's subsequent review resulted in denial of direct service connection as there was no evidence that major depression was incurred in or caused by service or within any applicable presumptive period.

2.  The Board's grant of service connection on a secondary basis does not warrant an earlier effective date than August 31, 2005, the date that the Veteran submitted his claim to reopen his previously denied claim for entitlement to service connection for major depression as secondary to migraine headaches. 


CONCLUSION OF LAW

The criteria for an effective date earlier than August 31, 2005, for the grant of service connection for major depression as secondary to migraine headaches have not been met.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. §§ 3.155, 3.156 (2005), 3.400 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that an earlier effective date is warranted for the award of service connection for major depression.  

The initial claim for service connection for depression was received by VA on December 31, 1984, and denied in a February 1985 rating decision.  At that time, the RO found that the Veteran's diagnosis of depressive order was not incurred or aggravated in service, nor manifest itself within a presumptive period.  

On August 31, 2005, the Veteran submitted an informal claim for depression as secondary to migraine headaches.  This fact is not in contention and is consistent with the appropriate effective date.  As explained below, the initial denial (February 1985 rating decision) was final, and this correspondence was treated as a claim to reopen.  In April 2008, the Board found that new and material evidence had been submitted which included VA treatment records and examination reports beginning in December 1998, transcripts of personal hearings in October 2006 and December 2007, as well as written statements by, and on behalf, of the Veteran.  The Board explained that the Veteran had some psychiatric complaints in service and the new evidence included evidence evidence of chronic depression diagnosed in 2006.

Based on this evidence, the appeal was reopened.  In December 2012, the Board granted service connection for major depression secondary to service-connected migraine headaches and remanded the case for a VA examination to evaluate the Veteran's major depressive disorder.  In a July 2013 rating decision, the Veteran was assigned an initial 50 percent evaluation effective August 31, 2005, the date his claim to reopen was received.

The Veteran now contends that he is entitled to an effective date of  December 31, 1984, for his now service-connected major depressive disorder as secondary to migraine headaches.  He asserts that an earlier effective date is warranted because additional service records were received by VA in September 2005 and were not considered when the Veteran's claim was originally adjudicated.  In support of his appeal, the Veteran cites to 38 C.F.R. § 3.156(c) and Vigil v. Peake, 22 Vet. App. 63 (2008), claiming that "a retroactive review of the effective date assigned for service connection should be undertaken when service records are added in conjunction with, and lead at least in part to, the grant of service connection."  The crux of his argument is that, had the previously missing service records been included in his file, it is "highly likely that the outcome of [the March 1985 rating decision] would have been different...," thus, affording the Veteran an entitlement effective date of December 31, 1984, the date of his original claim.

The assignment of an effective date for an award of service connection is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increased compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

Rating decisions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  An appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  As the Veteran never attempted to appeal his original claim within one year, that decision, thus became final.

An effective date of an award of service connection based on new and material evidence received after a final adjudication will be the later of the date entitlement arose or the date of receipt of the reopened claim, unless the new and material evidence consists of service department records, in which case, the effective date will be the later of the date entitlement arose or the date of receipt of the earlier claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Specifically, 38 C.F.R. § 3.156(c) provides an exception to the general rule, that:

Where the new and material evidence consists of a supplemental report from the service department, received before or after the decision has become final, the former decision will be reconsidered by the adjudicating agency of original jurisdiction.  This comprehends official service department records which presumably have been misplaced and have now been located and forwarded to the Department of Veterans Affairs.  Also included are corrections by the service department of former errors of commission or omission in the preparation of the prior report or reports and identified as such.  The retroactive evaluation of disability resulting from disease or injury subsequently service connected on the basis of the new evidence from the service department must be supported adequately by medical evidence.  Where such records clearly support the assignment of a specific rating over a part or the entire period of time involved, a retroactive evaluation will be assigned accordingly except as it may be affected by the filing date of the original claim.

38 C.F.R. § 3.156(c) (2005).

Notably, there was a regulation change in 2006; see 71 FR 52455, 52457, Sept. 6, 2006; however, it is not applicable in this case where the Veteran's claim to reopen was filed in 2005.  Therefore, as petitioned by the Veteran and articulated by applicable law and regulations, a retroactive review of the appeal was appropriate and was performed based on the 2005 regulation.  It does appear that a portion of the Veteran's service records were not originally included in the claims folder until September 2005, meaning that an incomplete record was likely considered in the original March 1985 decision. 

The Board's careful review of the additional service records, has no impact on the original decision to deny service connection.  While the previously partially missing records, as noted by the Veteran, do illustrate behavioral problems, specifically these records reflect that the Veteran in December 1970 was court-martialed because he unlawfully struck another Veteran in the face with his fists; he was drunk and disorderly, by turning on lights after taps, and refusing to turn them off; and disrespectful to a noncommissioned officer; they do not add any probative weight either for or against the Veteran's claim, which was based on secondary service connection.  Indeed, the RO in a March 2006 rating decision reviewed these records, as reported in its EVIDENCE section, and continued to deny direct service connection.  It stated:  "Further, there is still no evidence that major depression was incurred in or caused by service or within any applicable presumptive period."  See VA Rating decision at 2, 4 (March 22, 2006) (emphasis added).

The Veteran argues that these previously missing records were instrumental in the Board's original decision to grant service connection, but as explained in the 2012 decision granting service connection, the Board relied upon the combination of a February 2011 VA examination report along with May and July 2011 addenda.  In addition, the Board referred to an April 2012 private psychiatric opinion provided by the Veteran, where the physician opined that the Veteran had suffered from major depression and secondary substance abuse manifested by a "lifetime of episodic depression marked by extended periods of altered mood, social isolation, occupational dysfunction and profound deterioration" since serving on active duty.  This new evidence was in fact the basis for the decision, as the Board neither referenced or otherwise acknowledged that the new added partial service records had any bearing on issuing a grant.  

Furthermore, according to the record, the Veteran's complete claims folder was reviewed in each of the above mentioned examinations and subsequent opinions.  Although the VA examiner initially references an event found in the previously missing records and concludes that the Veteran's depression "[was] likely contributed to by his disappointment in having to leave the service," the two subsequent addendum opinions clarify that the Veteran's depression actually was aggravated by his migraine headaches.  Importantly, as to the headaches, the February 2011 VA examiner opined, "[a]lthough the Veteran clearly believes that his symptoms of depression, migraine, and posttraumatic stress disorder stemmed from an incident that occurred during the military, there are several aspects in his history that are not consistent with this.  For one thing, he had 2 incidents of AWOL prior to the incident that he links to all of his subsequent drug abuse and behavioral problems, and had already been in correctional custody twice at the time the incident occurred."  Based in part on this conclusion, which weighs against a grant of direct service connection, the Board then granted service connection on a "secondary" theory, concurring that the Veteran's depression is related to his service-connected migraine headaches, not for example, a separate event or incident in-service.  The previously missing service records contain no evidence regarding any such link.

Ultimately, there is no legal basis for retroactively applying the effective date to December 31, 1984, as the Veteran seeks.  The law is dispositive in this matter, and the claim must be denied.  See Saboms v Brown, 6 Vet App 426 (1994).  The Board sympathizes with the Veteran's position and does not to challenge the veracity of his condition.  However, the Board is bound by the applicable law and regulations and is unable to provide a legal remedy that conflicts with the legal requirements set forth under the law.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995) (quoting Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992) ("This Court must interpret the law as it exists, and cannot 'extend...benefits out of sympathy for a particular [claimant].'").  

In summary, the Board acknowledges incomplete service records at the time of the original March 1985 rating decision, but concludes the previously missing records carry no probative weight.  After a newly conducted review of the record, the Board finds no legal basis for entitlement to an earlier effective date than August 31, 2005.

      Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, the Board finds that VA has satisfied its duty to notify under the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  Letters at various times were sent to the Veteran that fully addressed all notice elements.  The letters informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence. Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

As to VA's duty to assist, all necessary development has been attempted or accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained, and the Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

A VA medical examination with subsequent addenda addressing the Veteran's service-connected disability were conducted in 2011.  The Board finds that this examination and associated reports are adequate.  Along with the other evidence of record, it provides sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination report was based on an examination of the Veteran by an examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to an effective date prior to August 31, 2005, for major depressive disorder as secondary to service-connected migraine headaches is denied.



____________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


